F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                        September 20, 2005
                                TENTH CIRCUIT
                                                                          Clerk of Court

 LAWRENCE BREED’LOVE,
              Petitioner-Appellant,                      No. 05-6026
 v.                                               (D.C. No. 04-CV-826-F)
 MIKE MULLIN, Warden, State of                          (W. D. Okla.)
 Oklahoma,
              Respondent-Appellee.


                                      ORDER


Before EBEL, McKAY, and HENRY, Circuit Judges.



      After examining Petitioner’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se prisoner appeal under 28 U.S.C. § 2254. Petitioner is

currently serving a life sentence for first degree murder. After being sentenced to

death in Oklahoma state district court in 1972, Petitioner appealed his sentence to

the Oklahoma Court of Criminal Appeals, which modified his death sentence to a

term of life imprisonment. Thereafter, Petitioner challenged several aspects of

his sentence in a habeas corpus petition to the United States District Court for the
Western District of Oklahoma. Adopting the magistrate judge’s November 23,

2004, Report and Recommendation, the district court denied all of Petitioner’s

claims in a January 3, 2005, written order. Several claims were denied on

timeliness grounds, and those that were not untimely were dismissed because they

were without merit.

      Thereafter, Petitioner moved the court for a certificate of appealability,

which the district court denied. Petitioner now requests a certificate of

appealability from this court. The issues he raises on appeal are identical to those

brought before the district court.

      In order for this court to grant a certificate of appealability, Petitioner must

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To do so, Petitioner must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal citation and quotation omitted). When a habeas petition is

denied by the district court for procedural reasons, as was the case here, Petitioner

must clear the added hurdle of showing “that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Id.

      We have carefully reviewed Petitioner’s brief, the district court’s


                                          -2-
disposition, and the record on appeal. Nothing in the facts, the record on appeal,

or Petitioner’s filing raises an issue which meets our standards for the grant of a

certificate of appealability. For substantially the same reasons set forth in the

magistrate judge’s well-reasoned November 23, 2004, Report and

Recommendation, which the district court adopted on January 3, 2005, in its order

and judgment of dismissal, we cannot say that it is “debatable whether the district

court was correct in its procedural ruling.” Id. Nor can we say “that reasonable

jurists could debate whether the petition should have been resolved in a different

manner.” Id.

      Accordingly, we DENY Petitioner’s request for a certificate of

appealability and DISMISS the appeal. We also GRANT Petitioner’s motion to

proceed in forma pauperis on appeal; we remind him, however, that he must

continue making partial payments on court fees and costs previously assessed

until they have been paid in full.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




                                          -3-